DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Several references in paragraph 48 of the Specification have not been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-20, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what makes a discrete area configurable to be altered, since there is no claimed alteration step. Without an alteration step, it is unclear how an alteration would be done, or what or who would be performing an alteration.  It is unclear if the intent is to include an alteration step or only if such an alteration is capable of being performed. For purposes of examination, only the state that is present in order to determine if an assay should be performed or not is considered, since no alteration step is positively recited.  Claims 2-5, 7-20, and 57 are rejected by virtue of their dependence on claim 1.
Regarding claim 10, it is unclear how receiving a form containing patient-identifying indicia furthers a method of processing a sample when the patient-identifying indicia is already on the receptacle being used to process the sample.  Paragraphs 100-103 of the Published Application discuss order forms, however the discrete areas on the receptacle already determine the assay orders, so it is unclear how order forms further the method of processing a sample.  Claims 11-16 are also rejected by virtue of their dependency on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONINKL PHILIPS ELECTRONICS NV [NL] (EP 2230520 A1) in view of Silbert et al. (US 20130065797 A1).
Regarding claim 1, Koninkl Philips teaches a cartridge including two different slots (Fig. 9 No. 16a & 16b, Par. 49) A method of processing a sample in a receptacle having one or more assay order states, where "the sample is placed into the cartridge" (Fig. 7 No. S72) the method comprising the steps of: receiving the receptacle containing the sample, the cartridge information elements 11 and 12 identify test types (Fig. 9, Par. 15 & 49) where 11 and 12 are shown to be in discrete information element areas of the cartridge along with other areas that are not information elements in Fig. 9 the receptacle comprising: a plurality of discrete areas, each discrete area having a known association with a different assay, and cartridge information elements can be machine-readable (Fig. 1 No. 13, Par. 20 & 36) while other areas will not be machine readable wherein: the first assay order state of a respective discrete area is defined by the absence of a machine-readable indicia in the respective discrete area, the second assay order state is defined by the presence of the machine- readable indicia in the respective discrete area, and one of the first order state and the second order state indicates that the assay having the known association with the respective discrete area is to be performed, and the other one of the first order state and the second order state indicates that the assay having the known association with the respective discrete area is not to be performed, a plurality of assay-identifying indicia, each indicating the respective assay associated with a respective area of the plurality of discrete areas, sample information elements with source information (Par. 11 & 16) and patient-identifying indicia; the cartridge information elements determine which test type is to be performed (Par. 15) automatically determining assay order states of the plurality of discrete areas by determining whether each discrete area has been altered from the first assay order state to the second assay order state, and a test is performed (Fig. 7 S76, Par. 47) wherein at least one of the automatically determined assay order states is the one of the first order state and the second order state indicating that the assay having the known association with the respective discrete area is to be performed; and performing at least one assay on the sample, using one or more automatic sample processing instruments, based on the at least one of the automatically determined assay order states.  Given that there is no positively recited alteration step, the reading of the present assay order state in the discrete areas of the cartridge and performing the assay meets the limitation of performing the assay based on the at least one assay order state.
Koninkl Philips does not appear to explicitly disclose that the plurality of discrete areas are configured to be altered from a first assay order state to a second assay order state.
However, Silbert teaches printing a barcode and applying it to a reaction vessel with metadata related to the processing of the corresponding sample (Par. 97).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips to apply barcodes to the cartridge and used metadata related to the processing of the corresponding sample based on the teaching of Silbert for “Ensuring sample identification accuracy” (Par. 94).
Regarding claim 2, Koninkl Philips teaches where the presence of a cartridge information element identifies a test type (Par. 15) and may use barcodes to identify the test type to be performed (Fig. 1 No. 13, Par. 20).  
Regarding claim 4, Koninkl Philips teaches “a scanner or reading unit” used to “derive the information stored in a respective storing device or bar code” (Par. 28).
Regarding claim 5, Silbert teaches using "handheld barcode readers" with sample processing instruments (Par. 66).
	Regarding claim 7, Koninkl Philips teaches where a cartridge information element as a barcode (Fig. 1 No. 13, Par. 20).
	Regarding claim 9, Koninkl Philips teaches where the different shapes of the slots are physical deformations used for identification (Fig. 9 No. 16a & 16b, Par. 49).
Regarding claims 10-16 and 18, Silbert teaches "When the sample assay instrument encounters a reaction vessel with patient identification that has the association, the instrument then queries/reports patient data against the associated sample container (102, 210, 211) barcode, which is loaded into the LIS." (Par. 95), claims 10 and 13, where LIS is Laboratory Information System and the sample container is a form comprising patient-identifying indicia.  Silbert further teaches "One exemplary method of tracking this information provided herein is to utilize matching barcodes on both the sample container (102, 210, 211) and the reaction vessel (101)." (Par. 94), claims 11-12, and 18.  Silbert further teaches automatically reporting to the LIS (Par. 93), claim 14.  Silbert further teaches "The automated assay instrument can then directly query the LIS or report to the LIS against the sample container (102, 210, 211) barcode (i.e., patient ID)." (Par. 98), claim 15, where data can only be entered into the LIS when or after it is collected.  Silbert further teaches "The laboratory workflow required to process LBC samples requires that both the LBC sample container (102, 210, 211) and the reaction vessel (101) have the same barcode containing patient identification. This enables sample assay instruments such as instruments capable of performing hybridization assays, amplification assays, sequencing assays, and/or immunoassays to communicate with the laboratory's LIS." (Par. 95), claim 16.
	Regarding claim 17, Koninkl Philips teaches where the shape of the slot can determine the sample taker for different types of analytes. (Par. 27).
Regarding claim 19, Silbert teaches "a barcode reader is often able to locate the positioning of the barcode on the sample container or reaction vessel by, for example, identifying the location of one or more edges of a label positioned on the container or vessel and deducing the location of the barcode on the label between the identified edges, or positioned a certain distance from a particular edge." This is used to track specimens within an instrument. (Par. 76). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninkl Philips and Silbert as applied to claim 1 above, and further in view of Hagen (US 20100288061 A1).
Regarding claim 3, while Koninkl Philips and Silbert teach the method as discussed above with respect to claim 1, they do not appear to explicitly disclose wherein the performing step comprises performing the assay associated with each discrete area of the plurality of discrete areas having the first assay order state.
However, Hagen teaches “A machine readable label, such as "empty pocket" barcode 123, may be provided within each pocket 124, on the inner side of surface panel 122 to uniquely identify each pocket and to indicate when a receptacle is not present in the pocket 124” (Fig. 6, Par. 87).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips and Silbert to include the empty pocket barcodes based on the teaching of Hagen because “If a pocket 124 is empty, the barcode 123 is read, indicating the absence of a receptacle in the pocket 124." (Par. 94), resulting in performing the assay if no indicia is present.

Claims 8, 20, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninkl Philips and Silbert as applied to claim 1 above, and further in view of Cobb (US 20120200396 A1).
Regarding claim 8, Koninkl Philips and Silbert teach the method as discussed above with respect to claim 1, but do not appear to explicitly disclose wherein the machine-readable indicia comprise a writing instrument mark.
However, Cobb teaches machine readable labels with written patient details.  The information is also transferred to the label that stays with the sample.  The label that is retained as a part of the patient record is separated from the sample before processing (Fig. 4, Par. 51-52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips and Silbert to make writing instrument marks on machine-readable indicia based on the teaching of Cobb as "the [patient information label] may then be retained in the patient's record as a hard copy of the test." (Par. 51).
Regarding claim 20, Koninkl Philips and Silbert teach the method as discussed above with respect to claim 1, but do not appear to explicitly disclose wherein the patient-identifying indicator of the receptacle comprises a unique serial number.
However, Cobb teaches using a unique identifier for each patient. (Par. 62).  Cobb further teaches the identifier as a numerical identifier (Fig. 3, Par. 28). As shown in Figure 3, this identifier has the form of a serial number.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips and Silbert to have unique identifiers for each patient based on the teaching of Cobb to insure patient data is not mismatched.
Regarding claim 57, Koninkl Philips and Silbert teach the method as discussed above with respect to claim 1, but do not appear to explicitly disclose wherein each discrete area is configured to be altered from the first assay order state to the second assay order state by marking the discrete area with a writing instrument, attaching a label to the discrete area, or applying pressure to the discrete area.
However, Cobb teaches machine readable labels with written patient details.  The information is also transferred to the label that stays with the sample.  The label that is retained as a part of the patient record is separated from the sample before processing (Fig. 4, Par. 51-52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Koninkl Philips and Silbert to make writing instrument marks on machine-readable indicia based on the teaching of Cobb as "the [patient information label] may then be retained in the patient's record as a hard copy of the test." (Par. 51).

Response to Remarks
	The Applicant's Remarks filed 8/25/2022 have been fully considered but they are not persuasive.  Due to amendments to the claims, the Applicant has overcome all rejections, except the rejection to claim 10, from the Office Action filed 5/25/2022.  Those rejections are withdrawn.   With respect to the 112(b) rejection of claim 10, no new arguments have been presented by the Applicant.
As set forth in the previous office action regarding claim 10, while paragraphs 100-103 of the Published Application discuss order forms, the discrete areas on the receptacle already determine the assay orders, so it is unclear how order forms further the method of processing a sample.  
The other rejections from that Office Action have been amended to address the new limitations added.  The 112(b) rejection to claim 1 is presented to clarify what the method does.  
Regarding the Applicant’s particular emphasis on claim 1, “a plurality of discrete areas, each discrete area having a known association with a different assay” could read on many patient information cards or sample holding cartridges such as the one presented by Koninkl Philips as explained in the above rejections or the one presented in the conclusion below.  Koninkl Philips teaches discrete areas 11, 12, and 13 that must be altered to a different state by adding a cartridge information element while making the cartridges (Fig. 1 & 9).  It is noted automating a manual process is obvious, see MPEP 2144.04 (III), and also Koninkl Philips teaches automatically determining cartridge information elements as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Orimo et al. (US 4338279 A) shows a patient identification card with multiple discrete areas for tests that can be positively marked in Fig. 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796          

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796